           Case 3:21-cv-02470-EMC Document 42 Filed 06/30/21 Page 1 of 2



 1   Todd M. Schneider (SBN 158253)
     Jason H. Kim (SBN 220279)
 2   Matthew S. Weiler (SBN 236052)
     SCHNEIDER WALLACE
 3
     COTTRELL KONECKY LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, CA 94608
 5   Telephone: 415.421.7100
     TSchneider@schneiderwallace.com
 6   JKim@schneiderwallace.com
     MWeiler@schneiderwallace.com
 7

 8   Kyle W. Roche (pro hac vice)
     Richard Cipolla (pro hac vice)
 9   ROCHE FREEDMAN LLP
     99 Park Avenue, 19th Floor
10   New York, NY 10016
11   Telephone: (646) 970-7509
     Email: kyle@rcfllp.com
12   Email: rcipolla@rcfllp.com

13   Attorneys for Plaintiffs
     [Additional Counsel on Signature Page]
14

15
                                   UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17

18
                                                         Case No. 21-cv-02470-EMC
19    JOHN CHU, et al.,

20                        Plaintiffs,                    NOTICE OF VOLUNTARY
                                                         DISMISSAL OF JOHN CHU
21    v.

22    LEDGER SAS, et al.,
23                        Defendants.
24

25

26
27

28

                                        NOTICE OF VOLUNTARY DISMISSAL
                                           CASE NO. 21-CV-02470-EMC
               Case 3:21-cv-02470-EMC Document 42 Filed 06/30/21 Page 2 of 2



 1             PLEASE TAKE NOTICE THAT pursuant to Rule 41(a) of the Federal Rules of Civil

 2    Procedure, Plaintiffs give notice that Plaintiff John Chu voluntarily dismisses his claims in the above-

 3    entitled matter, without prejudice, against all Defendants. Mr. Chu reserves his rights as a member of

 4    any class that may be certified in this litigation. As Defendants have not filed an answer or a motion

 5    for summary judgment in this proceeding and Plaintiffs have not filed a motion for class certification,

 6    dismissal without prejudice is appropriate without a court order under Fed. R. Civ. P. 41(a)(1)(A)(i)

 7    and (a)(1)(B).

 8    DATED: June 24, 2021
 9                                                     By: /s/ Matthew S. Weiler
                                                       Todd M. Schneider (SBN 158253)
10
                                                       Jason H. Kim (SBN 220279)
11                                                     Matthew S. Weiler (SBN 236052)
                                                       TSchneider@schneiderwallace.com
12                                                     JKim@schneiderwallace.com
                      ISTRIC
                 TES D      TC                         MWeiler@schneiderwallace.com
               TA
13                                                     SCHNEIDER WALLACE
                                      O
          S




                                                       COTTRELL KONECKY LLP
                                       U
         ED




14
                                        RT




                                                       2000 Powell Street, Suite 1400
                           TE   D
     UNIT




15                     GRAN                            Emeryville, CA 94608
                                                       Telephone: 415.421.7100
                                               R NIA




16
                                  . Chen               Kyle W. Roche (pro hac vice)
                           dward M
     NO




17
                   Judge E                             Richard Cipolla (pro hac vice)
                                               FO




                                                       ROCHE FREEDMAN LLP
      RT




18
                                           LI




              ER                                       99 Park Avenue, 19th Floor
         H




                                       A




                   N                       C           New York, NY 10016
                                     OF
19
                       D IS T IC T                     Telephone: (646) 970-7509
                             R
20                                                     Email: kyle@rcfllp.com
                                                       Email: rcipolla@rcfllp.com
21

22                                                     Velvel Freedman (pro hac vice)
                                                       Constantine P. Economides (pro hac vice)
23                                                     ROCHE FREEDMAN LLP
                                                       200 South Biscayne Boulevard
24                                                     Miami, FL 33131
                                                       Telephone: (305) 971-5943
25
                                                       Email: vel@rcfllp.com
26                                                     Email: ceconomides@rcfllp.com

27                                                     Counsel for Plaintiffs

28
                                                          -1-
                                           NOTICE OF VOLUNTARY DISMISSAL
                                              CASE NO. 21-CV-02470-EMC
